Citation Nr: 0921171	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-34 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to 
February 1968.  The Veteran died in June 2005; the appellant 
is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2007, a statement of the case 
was issued in November 2007, and a substantive appeal was 
received in November 2007.  A Board hearing at the RO was 
held in February 2009.  The record was held open for 60 days 
until April 3, 2009 so that the appellant could submit 
additional evidence.

The Board notes that in April 2009, the appellant submitted 
additional evidence.  However, in light of the Remand below, 
waiver of RO consideration of this evidence is not necessary.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  The evidence of record 
showed that the Veteran applied for Social Security 
Administration (SSA) disability benefits.  However, it does 
not appear that the Veteran's SSA records have been 
requested.  Thus, the RO should obtain the administrative 
decisions pertaining to the Veteran's claim and any 
underlying medical records from the SSA.  See Hayes v. Brown, 
9 Vet.App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Further, treatment records from the Columbia, South Carolina 
VA Medical Center indicated that the Veteran underwent a left 
nephrectomy with right total adrenalectomy and left partial 
adrenalectomy in December 2002 at the Augusta, Georgia VA 
Medical Center (VAMC).  However, it does not appear that 
these records have been associated with the claims file.  As 
VA medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from the 
Augusta VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet.App. 611 (1992).   

Moreover, at the February 2009 Board hearing, the appellant 
testified that the Veteran had x-rays of his back done 10 or 
15 years prior at Self Memorial in Greenwood and spots were 
noted on his lungs.  In April 2009, the appellant submitted 
private treatment records pertaining to the Veteran's back; 
however, it does not appear that this x-ray was included.  
The RO should contact the appellant and request that she 
submit these records or provide a completed authorization 
form so that the RO may obtain these records.   

Lastly, the appellant claims that the Veteran was diagnosed 
with lung cancer at the same time he was diagnosed with renal 
cell carcinoma.  She therefore claims that service connection 
is warranted as presumed due to exposure to herbicides 
pursuant to 38 C.F.R.  § 3.309(e).  The Board notes that an 
amended death certificate lists both lung cancer and renal 
cell carcinoma as the immediate causes of death.  However, VA 
treatment records indicated that the Veteran was diagnosed 
with renal cell carcinoma, with bilateral pulmonary 
metastases and adrenal metastasis.  Service records showed 
that the Veteran was stationed in Vietnam from July 1965 to 
July 1966.  Thus, he is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A.  § 1116(f).  The Board also 
notes that the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Under the circumstances, the Board believes that a 
medical opinion is appropriate in order to determine whether 
the Veteran's cause of death was related to service, to 
include exposure to herbicides.  See 38 U.S.C.A.  
§ 5103A(a)(1); Delarosa v. Peake, No. 2007-7108 (Jan. 31, 
2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the Veteran.

2.  The RO should obtain VA treatment 
records for the Veteran from the 
Augusta VAMC.

3.  The RO should contact the appellant 
and request that she submit the Veteran's 
medical records from Self Memorial in 
Greenwood or a completed authorization 
form so that the RO may obtain these 
records.  If these records are 
unavailable, it should be noted in the 
claims file. 
 
4.  After completion of the above, the 
claims file should be sent to an 
appropriate VA medical doctor for a 
medical opinion.  After reviewing the 
claims file, the examiner should offer an 
opinion as to whether the Veteran's lung 
cancer metastasized from his renal cell 
carcinoma or was a separate developing 
cancer.  Further, the examiner should 
determine whether the Veteran's renal 
cell carcinoma was as likely as not (a 50 
percent or greater degree of probability) 
directly related to service, to include 
exposure to herbicides.  See Combee.  The 
examiner should provide a detailed 
rational for all opinions expressed.  The 
examiner should be aware that a medical 
nexus opinion finding a condition is not 
related to service because the condition 
is not entitled to presumptive service 
connection, without clearly considering 
direct service connection, is inadequate 
on its face.  See Stefl v. Nicholson, 21 
Vet.App. 120 (2007). 

5.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


